DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14, 16 are cancelled.
Claim 15, 17-18 are currently amended.
Claims 19-22 are new.
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.
Argument: Applicant argues that Zachariansen does not teach a portion of a component that fails at a predetermined stress level as recited by amended claim 15.  Remarks pp. 6-8.
This is not found persuasive because a predetermined stress level and a yield point, while similar technically speaking, do not have identical scopes.  Furthermore, the claim only recites tat the second portion fails at a predetermined stress level and does not recite a hard relationship between the stress levels of the first and second yield points.  The materials of Zachariansen when combined with Frenock and Lundin render obvious the claimed subject matter because even if the materials are intended to strategically defect, that is NOT recited in the claimed subject matter.
In response to applicant's argument that tertiary reference Zachariansen does NOT teach the subject matter required for the modification presented to Frenock, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  
Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sacrificial, energy absorbing or reinforced regions that strategically fail or deflect) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant has not recited positively the stress / strain / force conditions under which the sacrificial, energy absorbing or reinforced regions fail.  It is a more passive recitation of the relative yield points.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Argument: Applicant argues that Zachariansen does not utilize the different material properties / yield points to have the component / object manufactured strategically fail or intentionally fail.  Remarks pp. 7.
The cited rejection presented in the Non-Final OA dated 7/21/2022 indicated that the different material properties of Zachariansen deposited in different concentrations in different regions would meet the claimed subject matter because that reference recognizes that different materials have different yield points (Zachariansen [0023]).  The claim does not recite that the manufactured object / sacrificial support strategically fails in the positive recitation and only passively claims a material property which is recognized as taught by the cited combination.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Applicant’s remarks are not found persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frenock and further in view of Lundin (US 2019/0308241), and Zachariansen (US 2015/0328840), with evidence from Soracco (US 2016/0151861).
Regarding claim 15, Frenock discloses: a method (see [0044]) for forming a component (see 3D object of [0009]) on the major surface (most any surface can be considered a major surface) of a substrate (see engagement surface 108 of [0016]).
Frenock further discloses: wherein the filament used in the apparatus can be thermoplastic, metal, or any other materials ([0010], [0031]).
Frenock does not disclose: wherein the metal layers are formed from / derived from a filament comprising a powder comprising a polymeric binder and a metal.
In the same field of endeavor of additive manufacturing as Frenock (see title, abs) and Applicant’s claims, Lundin discloses: use of a filament made from metal and polymeric binder (see abs).
To use a metal / polymer binder filament of Linden in the additive manufacturing FFF method of Frenock would have been a suitable design for tis intended uses and improved flexibility at lower temperatures ([0209]).
The combination Frenock / Linden does not disclose: wherein the region has a predetermined yield point selected based on a selected function of the component.
In the same field of endeavor of additive manufacturing with metallic filaments as Frenock (see title, abs, [0051]) and Applicant’s claims, Zachariansen discloses: that different regions of the object manufactured can have different rigidities / flexibilities ([0019]-[0020]) and further indicates that materials with different properties may be utilized ([0022], [0051]-[0052]). 
A skilled artisan would understand the different properties would fall from different metal filament characteristics and that making different regions of different materials was recognized expressly in Zachariansen ([0023] and cited portions). The object manufactured necessarily has a failure at a predetermined (determined before manufacture is necessarily present in the combination based upon composition at a particular point and geometry of object depending on the particular stress/strain test utilized) stress level and the entire object has a set of failure points at predetermined stress levels which are not necessarily homogenous / uniform (the reference Soracco is utilized to show that different materials necessarily have different properties – see [0043] & [0066]).
The combination Frenock / Lundin / Zachariansen discloses / teaches: wherein the region comprises a first portion with one range of material composition / properties, and a second portion with a different portion with a second range of material composition / properties.  Zachariansen further discloses: wherein the weak points are eliminated in the finished structure ([0021]) and the strength is improved ([0049], [0051] and claim 17), thereby the yield points as a function of geometry were optimizable by a skilled artisan.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the metal / polymer binder filament of Lundin and the different regions of the object manufactured with different properties / strengths as recognized in Zachariansen as evidenced from Soracco with the additive manufacturing method of Frenock to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved flexibility at lower temperatures and improved properties, which was desirable in Frenock.
	Regarding claim 17, the combination Frenock / Lundin / Zachariansen with evidence from Soracco discloses / teaches: wherein the first portion comprises a first metal density (a first metal composition necessarily has a certain density – see Soracco [0066]) and the second portion having a second metal density (the disclosure in the modified combination recognizes that the different metals have different densities and that the composition can vary spatially – see rejection for claims 15 – and therefore it meets the limitation that the densities are different necessarily).  See also Soracco [0010] which recognizes that different materials have different densities and a skilled artisan would understand that the mixtures with compositional variations would necessarily have different densities.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Frenock and further in view of Lundin (US 2019/0308241), and Zachariansen (US 2015/0328840), and Li (US 2002/0051848) with evidence from Soracco (US 2016/0151861).
	Regarding claim 18, the combination Frenock / Lundin / Zachariansen renders obvious: wherein the first portion comprises a first coefficient of thermal expansion and a second portion having a second coefficient of thermal expansion different from the first coefficient of thermal expansion (see Li [0074] – which recognizes that the thermal expansion coefficients depend on materials and geometry of part which is manipulated in the obviousness statement presented above).
	To make the first and second portions of different mass fractions of materials would necessarily alter the thermal expansion coefficient of the object and optimized the properties of the manufactured object in an art-recognized manner to a skilled artisan.
	It would have been obvious to one of ordinary skill in the art to manipulate the thermal expansion coefficients spatially as in Li in the additive manufacturing method of Frenock to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the properties of the manufactured object in an art-recognized manner to a skilled artisan.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Frenock and further in view of Lundin (US 2019/0308241), and Zachariansen (US 2015/0328840), Li (US 2002/0051848), and Mitchell (US 2009/0087338) with evidence from Soracco (US 2016/0151861).
Regarding claim 19, the combination Frenock / Lundin / Zachariansen / Soracco / Li does not disclose: a nickel alloy with the listed other elements.
Reasonably pertinent to the problem Frenock was trying to solve regarding metal alloy designs (see title, abs), Mitchell discloses: a nickel alloy with cobalt ([0013]).
To add the nickel-cobalt alloy of Mitchell to the additive manufacturing method of Frenock had the benefit that it allowed for the increasing of the volume fraction of the gamma prime phase ([0034]).
It would have been obvious to one of ordinary skill in the art to combine the nickel-cobalt alloy of Mitchell with the additive manufacturing method of Frenock to arrive at the claimed invention before the effective filing date because doing so increased the volume fraction of the gamma prime phase.
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Frenock and further in view of Lundin (US 2019/0308241), and Zachariansen (US 2015/0328840), Li (US 2002/0051848), and Chesnes (CA 2372911) with evidence from Soracco (US 2016/0151861).
Regarding claim 20, the combination Frenock / Lundin / Zachariansen / Soracco / Li does not disclose: a powder composition with less than <.3 wt. % carbon, 0.05-4 wt. % hafnium, <8 wt. % rhenium, <8 wt. % ruthenium, from .5-25 wt. % cobalt, between .0001-.3 wt. % boron, between 1-20 wt. % aluminum, between .5-30 wt. % chromium, < 1 wt. % manganese, from0.01-10 wt. % molybdenum, from .1-20 wt. % tantalum and from 0.01-10 wt. % titanium.
In the same field of endeavor of powder compositions for the manufacture of objects (see title, abs), Chesnes discloses: an alloy (see title, abs, throughout) comprising 0-2 wt. % carbon (this meets the < .3 wt. % carbon limitation present in the claimed subject matter), 0-6 wt. % hafnium (this meets the recitation of 0.05-4 wt % hafnium), 0.001-15 wt. % rhenium (this meets the less than 8 wt. % rhenium as an overlapping range to the claimed range), 0.001-12 wt. % ruthenium (this overlaps the < 8 wt. % range of ruthenium), the balance of cobalt (this meets the 0.5-25 wt. % cobalt as the majority component in the alloy – see title, abs, throughout – ranges of elemental weight percent leave an overlapping balance to the claimed range), 0.0001-6 wt. % boron (this is an overlapping range the claimed range), 0-12 wt. % aluminum (this is an overlapping range to the claimed range), 0-40 % chromium (this is an overlapping range to the claimed range), 0-1 wt. % manganese (this is an overlapping range on the same order of magnitude as the claimed range), 0-15 wt. % molybdenum (this is an overlapping range to the claimed range), 0-15 wt. % tantalum (this is an overlapping range to the claimed range), and 0-6 wt. % titanium (this is an overlapping range to the claimed range).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
The determination of optimum or workable ranges of the mass fractions of metals in the powder recited for forming an alloy to achieve improved environmental resistance as recognized by Chesnes would have been characterized by routine experimentation. See MPEP 2144.05(II)(B).
It would have been obvious to one of ordinary skill in the art to select the alloy of Chenes and to optimize the mass fractions of the metals in the alloy in the additive manufacturing method of Frenock to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the environmental resistance and would have been characterized by routine experimentation.

	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Frenock and further in view of Lundin (US 2019/0308241), and Zachariansen (US 2015/0328840), Li (US 2002/0051848), and Wu (CN 105618755) with evidence from Soracco (US 2016/0151861).
	Regarding claim 21, the combination Frenock / Lundin / Zachariansen / Li does not disclose: wherein the component comprises a tool.
	In the same field of endeavor of additive manufacturing of objects as Frenock (see title, abs), Wu discloses: wherein a hammer is manufactured from an additive manufacturing method (see detailed description translation).
	To manufacture a hammer as in Wu in the additive manufacturing method of Frenock would have had the benefit that it created a hammer with light weight (see detailed description translation).
	It would have been obvious to one of ordinary skill in the art to combine the manufacture of a hammer of Wu with the additive manufacturing method of Frenock to arrive at the claimed invention before the effective filing date because doing so created a hammer with light weight.
	Regarding claim 22, the combination Frenock / Lundin / Zachariansen / Wu discloses: wherein the tool comprises a hand tool (a hammer is a hand tool as recognized by one of ordinary skill in the art before the effective filing date – see hammer of Wu).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743